Citation Nr: 1035882	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  03-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for prostate cancer, 
postoperative prostatectomy, as a result of exposure to 
herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

The Board issued a decision in May 2004 denying the Veteran's 
claim, and he appealed to the United States Court of Appeals for 
Veterans Claims (Court/CAVC).  In March 2005, pursuant to a Joint 
Motion, the Court issued an Order vacating the Board's decision 
and remanding the case for further development and readjudication 
in compliance with directives specified.  The Joint Motion noted 
the Board had considered correspondence from Congressman Lane 
Evans that was submitted to the RO in January 2004, before the 
case was forwarded to the Board, but that the RO had not 
considered this evidence in the first instance and addressed it 
in a supplemental statement of the case (SSOC), as required by 38 
C.F.R. § 19.31.  So the Joint Motion directed the Board to 
determine whether the evidence was "pertinent," such as to 
require a remand to the RO pursuant to this regulation.  
Consequently, in July 2005, the Board remanded this case to the 
RO - via the Appeals Management Center (AMC), to issue an SSOC 
considering this evidence.  The AMC did that, continued to deny 
the claim, and returned the case to the Board for further 
appellate consideration.

Thereafter, the Board denied the claim again in an April 2006 
decision, and the Veteran again appealed to the Court.  In July 
2007, pursuant to a Joint Motion, the Court issued an Order 
vacating the Board's decision and remanding the case for further 
development and readjudication in compliance with directives 
specified.  This time the Joint Motion directed verification of 
the Veteran's "TDY" [temporary duty] foreign service from 
September 19, 1968, to March 16, 1969, to determine whether he 
was exposed to Agent Orange during that specific time frame.  So 
to try and obtain this additional information, the Board again 
remanded this case to the RO via the AMC in October 2008.

Upon completion of that additional development, the RO continued 
to deny the claim in an April 2009 SSOC.  And in June 2009, after 
receiving the file back from the RO, the Board issued another 
decision also continuing to deny the claim.

In the interim, however, in response to that April 2009 SSOC and 
within 90 days of the RO's recertification of the Veteran's claim 
to the Board, and just prior to the Board's June 2009 decision, 
the RO had received additional pertinent evidence and argument 
from the Veteran's attorney.  And she had not waived the right to 
have the RO initially consider this additional evidence.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2009).  This additional 
evidence included an academic paper addressing the use of 
herbicides in Asia, inside and outside of Vietnam, during the 
Vietnam War.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) 
(holding that evidence from a scientific journal combined with 
doctor's statements was "adequate to meet the threshold test of 
plausibility").  Moreover, even though this additional evidence 
and argument was received at the RO prior to the Board's June 
2009 decision, it was not associated with the claims file until 
sometime afterwards, so the Board did not have an opportunity to 
consider it when readjudicating the claim in that most recent 
decision.  So, in August 2010, the Board issued an order vacating 
its June 2009 decision.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).  This, in turn, also rendered moot the 
attorney's motion for reconsideration of that June 2009 decision.


REMAND

The Veteran's attorney again has not waived the right to have the 
RO initially consider the additional evidence and argument that 
she has most recently submitted, including the academic paper 
mentioned regarding the use of herbicides in Asia, inside and 
outside of Vietnam, during the Vietnam War.  See 38 C.F.R. §§ 
20.800, 20.1304(c).  This academic paper is especially relevant 
since the Veteran's claim is predicated on the notion that he was 
exposed to herbicides (Agent Orange) while serving in Thailand 
between April 1973 and April 1974.  See his statement received in 
November 2009.  This academic paper his attorney submitted in 
June 2009 addresses the use of herbicides in Thailand (so outside 
of Vietnam), and the accompanying June 2009 letter from the 
attorney alleges the Veteran's service personnel records will 
show he was on TDY in Thailand when herbicides were used there.  
She therefore requested the RO obtain the Veteran's 
service personnel records as a means of substantiating this 
allegation.

After further review of the claims file, it is unclear whether 
all of the Veteran's service personnel records have been 
obtained.  He personally submitted at least some of these 
records, but it remains unclear whether there are others that 
also need to be obtained and considered.  Furthermore, although 
the RO attempted to verify his service in Vietnam, following and 
as a result of a prior Board remand, that particular service 
concerned a different TDY assignment - from September 1968 to 
March/June 1969, which in any event he clarified in an April 2009 
statement was at Anderson Air Force Base (AFB) in Guam, not ever 
in Vietnam.  There is no indication the RO also has attempted to 
verify his alleged additional service (additional TDY assignment) 
in Thailand during the specific time in question, subsequently 
between April 1973 and April 1974.

VA is required to assist the Veteran in developing this claim.  
38 U.S.C.A. § 5103A(b)(1).  And insofar as records from a Federal 
department or agency may aid in the development of his claim, VA 
must attempt to obtain these records until it is reasonably 
certain they do not exist or that any further efforts to obtain 
them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2), (c)(3), and (e)(1).

Accordingly, the claim is again REMANDED for the following 
additional development and consideration:

1.  Contact the appropriate government 
entity, including the National Personnel 
Records Center (NPRC), as well as any other 
appropriate Federal agency, to obtain the 
Veteran's complete service personnel records.  
This includes requesting any and all 
information that may verify his service in 
Thailand between April 1973 and April 1974.

If no such additional records can be found, 
or if they have been destroyed or whatever, 
ask for specific documented confirmation of 
that fact.

If it is reasonably certain these records do 
not exist or that any further efforts to 
obtain them would be futile, provide the 
Veteran an explanation of how service records 
are maintained, why the search that was 
undertaken constitutes a reasonably 
exhaustive search, and why further efforts 
are not justified.  38 C.F.R. § 3.159(c) 
and (e).

2.  Then, upon completion of this additional 
development and any other development deemed 
warranted, readjudicate the Veteran's claim 
in light of the additional evidence.  If this 
claim is not granted to his satisfaction, 
send him and his attorney another SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

